Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 1 of 15 Page ID #:2130




   1

   2

   3

   4

   5

   6

   7
                               UNITED STATES DISTRICT COURT
   8
                              CENTRAL DISTRICT OF CALIFORNIA
   9

  10    FRANCIS J. RACIOPPI, JR.,
                                                      Case No. 2:20-cv-03797-FMO-JC
  11                  Plaintiff,
  12            v.                                     PROTECTIVE ORDER
  13    DMITRY BORISOVICH BOSOV,
        et al.,
  14
                      Defendants.
  15
          1.      A. PURPOSES AND LIMITATIONS
  16
               As it appears to the Court that discovery/disclosures in this action are likely to
  17
       involve production of confidential, proprietary, or private information for which
  18
       special protection from public disclosure and, absent further Court order, from use
  19
       for any purpose other than prosecuting/defendant against this litigation may be
  20
       warranted, this Court enters the following Protective Order. This Order does not
  21
       confer blanket protections on all disclosures or responses to discovery. The
  22
       protection it affords from public disclosure and use extends only to the limited
  23
       information or items that are entitled to confidential treatment under the applicable
  24
       legal principles. Further, as set forth in Section 12.3, below, this Protective Order
  25
       does not entitle anyone to file confidential information under seal. Rather, when
  26
       permission is sought from the court to file material under seal, compliance with
  27

  28
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 2 of 15 Page ID #:2131




   1   Civil Local Rule 79-5 and with any pertinent orders of the assigned District Judge
   2   and Magistrate Judge is required.
   3         B. GOOD CAUSE STATEMENT
   4         In light of the nature of the claims and allegations in this case and as it
   5   appears to the Court that discovery/disclosures in this case will involve the
   6   production of confidential records, and in order to expedite the flow of information,
   7   to facilitate the prompt resolution of disputes over confidentiality of discovery
   8   materials/disclosures, to adequately protect information the parties/interested third
   9   parties are entitled to keep confidential, to ensure that the parties/interested third
  10   parties are permitted reasonable necessary uses of such material in connection with
  11   this action, to address their handling of such material at the end of the litigation, and
  12   to serve the ends of justice, a protective order for such information is justified in this
  13   matter. The parties/interested third parties shall not designate any information/
  14   documents as confidential without a good faith belief that such information/
  15   documents have been maintained in a confidential, non-public manner, and that
  16   there is good cause or a compelling reason why it should not be part of the public
  17   record of this case.
  18         2.     DEFINITIONS
  19         2.1    Action: The instant action: Francis J. Racippi, Jr. v. Dmitry
  20   Borisovich Bosov, et al., Case No. 2:20-cv-03797-FMO-JC.
  21         2.2    Challenging Party: a Party or Non-Party that challenges the
  22   designation of information or items under this Order.
  23         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  24   how it is generated, stored or maintained) or tangible things that qualify for
  25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  26   the Good Cause Statement.
  27         2.4    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
  28   Information or Items: extremely sensitive “CONFIDENTIAL” Information or
                                                   2
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 3 of 15 Page ID #:2132




   1   Items, the disclosure of which to another Party or Non-Party would create a
   2   substantial risk of serious harm that could not be avoided by less restrictive means.
   3          2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
   4   their support staff).
   5          2.6    Designating Party: a Party or Non-Party that designates information or
   6   items that it produces in disclosures or in responses to discovery as
   7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   8   ONLY.”
   9          2.7    Disclosure or Discovery Material: all items or information, regardless
  10   of the medium or manner in which it is generated, stored, or maintained (including,
  11   among other things, testimony, transcripts, and tangible things), that are produced or
  12   generated in disclosures or responses to discovery in this matter.
  13          2.8    Expert: a person with specialized knowledge or experience in a matter
  14   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  15   an expert witness or as a consultant in this Action.
  16          2.9    House Counsel: attorneys who are employees of a Party to this Action.
  17   House Counsel does not include Outside Counsel of Record or any other outside
  18   counsel.
  19          2.10 Non-Party: any natural person, partnership, corporation, association, or
  20   other legal entity who/which is not defined as a Party to this action.
  21          2.11 Outside Counsel of Record: attorneys who are not employees of a
  22   Party to this Action but are retained to represent or advise a Party to this Action and
  23   have appeared in this Action on behalf of that Party or are affiliated with a law firm
  24   which has appeared on behalf of that Party, and includes support staff.
  25          2.12 Party: any party to this Action and any interested third party who has
  26   appeared in this Action (e.g., Genius Fund I ABC, LLC; Heli Holdings, LLC),
  27   including all of their officers, directors, employees, consultants, retained experts,
  28   and Outside Counsel of Record (and their support staffs).
                                                  3
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 4 of 15 Page ID #:2133




   1            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
   2   Discovery Material in this Action.
   3            2.14 Professional Vendors: persons or entities that provide litigation
   4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
   5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
   6   and their employees and subcontractors.
   7            2.15 Protected Material: any Disclosure or Discovery Material that is
   8   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
   9   ATTORNEYS’ EYES ONLY.”
  10            2.16 Receiving Party: a Party that receives Disclosure or Discovery
  11   Material from a Producing Party.
  12            3.    SCOPE
  13            The protections conferred by this Order cover not only Protected Material (as
  14   defined above), but also (1) any information copied or extracted from Protected
  15   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  16   and (3) any deposition testimony, conversations, or presentations by Parties or their
  17   Counsel that might reveal Protected Material, other than during a court hearing or at
  18   trial.
  19            Any use of Protected Material during a court hearing or at trial shall be
  20   governed by the orders of the presiding judge. This Order does not govern the use
  21   of Protected Material during a court hearing or at trial.
  22            4.    DURATION
  23            Even after final disposition of this litigation, the confidentiality obligations
  24   imposed by this Order shall remain in effect until a Designating Party agrees
  25   otherwise in writing or a court order otherwise directs. Final disposition shall be
  26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  27   or without prejudice; and (2) final judgment herein after the completion and
  28   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                                     4
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 5 of 15 Page ID #:2134




   1   including the time limits for filing any motions or applications for extension of time
   2   pursuant to applicable law.
   3         5.       DESIGNATING PROTECTED MATERIAL
   4         5.1      Exercise of Restraint and Care in Designating Material for Protection.
   5   Each Party or Non-Party that designates information or items for protection under
   6   this Order must take care to limit any such designation to specific material that
   7   qualifies under the appropriate standards. The Designating Party must designate for
   8   protection only those parts of material, documents, items, or oral or written
   9   communications that qualify so that other portions of the material, documents,
  10   items, or communications for which protection is not warranted are not swept
  11   unjustifiably within the ambit of this Order.
  12         Mass, indiscriminate, or routinized designations are prohibited. Designations
  13   that are shown to be clearly unjustified or that have been made for an improper
  14   purpose (e.g., to unnecessarily encumber the case development process or to impose
  15   unnecessary expenses and burdens on other parties) may expose the Designating
  16   Party to sanctions.
  17         If it comes to a Designating Party’s attention that information or items that it
  18   designated for protection do not qualify for protection, that Designating Party must
  19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  20         5.2      Manner and Timing of Designations. Except as otherwise provided in
  21   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
  22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  23   under this Order must be clearly so designated before the material is disclosed or
  24   produced.
  25         Designation in conformity with this Order requires:
  26               (a) for information in documentary form (e.g., paper or electronic
  27   documents, but excluding transcripts of depositions), that the Producing Party affix
  28   at a minimum, the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL --
                                                   5
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 6 of 15 Page ID #:2135




   1   ATTORNEYS’ EYES ONLY” to each page that contains protected material. If
   2   only a portion or portions of the material on a page qualifies for protection, the
   3   Producing Party also must clearly identify the protected portion(s) (e.g., by making
   4   appropriate markings in the margins).
   5         A Party or Non-Party that makes original documents available for inspection
   6   need not designate them for protection until after the inspecting Party has indicated
   7   which documents it would like copied and produced. During the inspection and
   8   before the designation, all of the material made available for inspection shall be
   9   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
  10   documents it wants copied and produced, the Producing Party must determine which
  11   documents, or portions thereof, qualify for protection under this Order. Then,
  12   before producing the specified documents, the Producing Party must affix the
  13   “CONFIDENTIAL”, or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
  14   ONLY” legend to each page that contains Protected Material. If only a portion or
  15   portions of the material on a page qualifies for protection, the Producing Party also
  16   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  17   in the margins).
  18               (b) for testimony given in depositions that the Designating Party identifies
  19   on the record, before the close of the deposition as protected testimony.
  20               (c) for information produced in some form other than documentary and
  21   for any other tangible items, that the Producing Party affix in a prominent place on
  22   the exterior of the container or containers in which the information is stored the
  23   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
  24   EYES ONLY.” If only a portion or portions of the information warrants protection,
  25   the Producing Party, to the extent practicable, shall identify the protected portion(s).
  26         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  27   failure to designate qualified information or items does not, standing alone, waive
  28   the Designating Party’s right to secure protection under this Order for such material.
                                                   6
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 7 of 15 Page ID #:2136




   1   Upon timely correction of a designation, the Receiving Party must make reasonable
   2   efforts to assure that the material is treated in accordance with the provisions of this
   3   Order.
   4          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   5          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
   6   designation of confidentiality at any time that is consistent with the Court’s
   7   Scheduling Order.
   8          6.2     Meet and Confer. The Challenging Party shall initiate the dispute
   9   resolution process under Local Rule 37-1 et seq.1
  10          6.3     The burden of persuasion in any such challenge proceeding shall be on
  11   the Designating Party. Frivolous challenges, and those made for an improper
  12   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  13   parties) may expose the Challenging Party to sanctions. Unless the Designating
  14   Party has waived or withdrawn the confidentiality designation, all parties shall
  15   continue to afford the material in question the level of protection to which it is
  16   entitled under the Producing Party’s designation until the Court rules on the
  17   challenge.
  18          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
  19          7.1     Basic Principles. Absent further order of the Court, Receiving Party
  20   may use Protected Material that is disclosed or produced by another Party or by a
  21   Non-Party in connection with this Action only for prosecuting, defending, or
  22   attempting to settle this Action. Absent further order of the Court, such Protected
  23   Material may be disclosed only to the categories of persons and under the conditions
  24   described in this Order. When the Action has been terminated, a Receiving Party
  25   must comply with the provisions of Section 13 below.
  26
  27   1
        Nothing in this Order prohibits a party from seeking ex parte relief if an appropriate showing is
  28   made. See Mission Power Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488, 492
       (C.D. Cal. 1995); Local Rule. 7-19.
                                                        7
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 8 of 15 Page ID #:2137




   1         Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Order.
   4         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   5   otherwise ordered by the court or permitted in writing by the Designating Party, a
   6   Receiving Party may disclose any information or item designated
   7   “CONFIDENTIAL” only to:
   8               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
   9   well as employees of said Outside Counsel of Record to whom it is reasonably
  10   necessary to disclose the information for this Action;
  11               (b) the officers, directors, and employees (including House Counsel) of
  12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  13               (c) Experts (as defined in this Order) of the Receiving Party to whom
  14   disclosure is reasonably necessary for this Action and who have signed the
  15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  16               (d) the court and its personnel;
  17               (e) private court reporters and their staff to whom disclosure is reasonably
  18   necessary for this Action and who have signed the “Acknowledgment and
  19   Agreement to Be Bound” (Exhibit A);
  20               (f) professional jury or trial consultants, mock jurors, and Professional
  21   Vendors to whom disclosure is reasonably necessary for this Action and who have
  22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23               (g) the author or recipient of a document containing the information or a
  24   custodian or other person who otherwise possessed or knew the information;
  25               (h) during their depositions, witnesses, and attorneys for witnesses, in the
  26   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  27   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
  28   (Exhibit A); and (2) they will not be permitted to keep any confidential information
                                                      8
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 9 of 15 Page ID #:2138




   1   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
   2   unless otherwise agreed by the Designating Party or ordered by the court. Pages of
   3   transcribed deposition testimony or exhibits to depositions that reveal Protected
   4   Material may be separately bound by the court reporter and may not be disclosed to
   5   anyone except as permitted under this Protective Order; and
   6               (i) any mediator or settlement officer, and their supporting personnel,
   7   mutually agreed upon by any of the parties engaged in settlement discussions.
   8         7.3      Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   9   ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
  10   writing by the Designating Party, a Receiving Party may disclose any information or
  11   item designated “CONFIDENTIAL” only to:
  12         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  13   as employees of said Outside Counsel of Record to whom it is reasonably necessary
  14   to disclose the information for this Action;
  15         (b) Experts (as defined in this Order) of the Receiving Party to whom
  16   disclosure is reasonably necessary for this Action and who have signed the
  17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  18         (c) the court and its personnel;
  19         (d) private court reporters and their staff to whom disclosure is reasonably
  20   necessary for this Action and who have signed the “Acknowledgment and
  21   Agreement to Be Bound” (Exhibit A);
  22         (e) professional jury or trial consultants, mock jurors, and Professional
  23   Vendors to whom disclosure is reasonably necessary for this Action and who have
  24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  25         (f) the author or recipient of a document containing the information or a
  26   custodian or other person who otherwise possessed or knew the information; and
  27         (g) any mediator or settlement officer, and their supporting personnel,
  28   mutually agreed upon by any of the parties engaged in settlement discussions.
                                                   9
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 10 of 15 Page ID #:2139




   1         8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
   2                 PRODUCED IN OTHER LITIGATION
   3         If a Party is served with a subpoena or a court order issued in other litigation
   4   that compels disclosure of any information or items designated in this Action as
   5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
   6   ONLY,” that Party must:
   7              (a) promptly notify in writing the Designating Party. Such notification
   8   shall include a copy of the subpoena or court order unless prohibited by law;
   9              (b) promptly notify in writing the party who caused the subpoena or order
  10   to issue in the other litigation that some or all of the material covered by the
  11   subpoena or order is subject to this Protective Order. Such notification shall include
  12   a copy of this Protective Order; and
  13              (c) cooperate with respect to all reasonable procedures sought to be
  14   pursued by the Designating Party whose Protected Material may be affected.
  15         If the Designating Party timely seeks a protective order, the Party served with
  16   the subpoena or court order shall not produce any information designated in this
  17   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
  18   EYES ONLY” before a determination by the court from which the subpoena or
  19   order issued, unless the Party has obtained the Designating Party’s permission, or
  20   unless otherwise required by the law or court order. The Designating Party shall
  21   bear the burden and expense of seeking protection in that court of its confidential
  22   material and nothing in these provisions should be construed as authorizing or
  23   encouraging a Receiving Party in this Action to disobey a lawful directive from
  24   another court.
  25         9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  26              PRODUCED IN THIS LITIGATION
  27              (a) The terms of this Order are applicable to information produced by a
  28   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                                                  10
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 11 of 15 Page ID #:2140




   1   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
   2   Non-Parties in connection with this litigation is protected by the remedies and relief
   3   provided by this Order. Nothing in these provisions should be construed as
   4   prohibiting a Non-Party from seeking additional protections.
   5             (b) In the event that a Party is required, by a valid discovery request, to
   6   produce a Non-Party’s confidential information in its possession, and the Party is
   7   subject to an agreement with the Non-Party not to produce the Non-Party’s
   8   confidential information, then the Party shall:
   9                (1) promptly notify in writing the Requesting Party and the Non-Party
  10   that some or all of the information requested is subject to a confidentiality
  11   agreement with a Non-Party;
  12                (2) promptly provide the Non-Party with a copy of the Protective
  13   Order in this Action, the relevant discovery request(s), and a reasonably specific
  14   description of the information requested; and
  15                (3) make the information requested available for inspection by the
  16   Non-Party, if requested.
  17             (c) If a Non-Party represented by counsel fails to commence the process
  18   called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the
  19   notice and accompanying information or fails contemporaneously to notify the
  20   Receiving Party that it has done so, the Receiving Party may produce the Non-
  21   Party’s confidential information responsive to the discovery request. If an
  22   unrepresented Non-Party fails to seek a protective order from this court within 14
  23   days of receiving the notice and accompanying information, the Receiving Party
  24   may produce the Non-Party’s confidential information responsive to the discovery
  25   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  26   not produce any information in its possession or control that is subject to the
  27   confidentiality agreement with the Non-Party before a determination by the court
  28   unless otherwise required by the law or court order. Absent a court order to the
                                                  11
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 12 of 15 Page ID #:2141




   1   contrary, the Non-Party shall bear the burden and expense of seeking protection in
   2   this court of its Protected Material.
   3         10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   4         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   5   Protected Material to any person or in any circumstance not authorized under this
   6   Protective Order, the Receiving Party must immediately (a) notify in writing the
   7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
   8   all unauthorized copies of the Protected Material, (c) inform the person or persons to
   9   whom unauthorized disclosures were made of all the terms of this Order, and
  10   (d) request such person or persons to execute the “Acknowledgment and Agreement
  11   to Be Bound” (Exhibit A).
  12         11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
  13                OTHERWISE PROTECTED MATERIAL
  14         When a Producing Party gives notice to Receiving Parties that certain
  15   inadvertently produced material is subject to a claim of privilege or other protection,
  16   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  17   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  18   procedure may be established in an e-discovery order that provides for production
  19   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  20   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  21   communication or information covered by the attorney-client privilege or work
  22   product protection, the parties may incorporate their agreement into this Protective
  23   Order.
  24         12.    MISCELLANEOUS
  25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  26   person to seek its modification by the Court in the future.
  27         12.2 Right to Assert Other Objections. No Party waives any right it
  28   otherwise would have to object to disclosing or producing any information or item
                                                  12
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 13 of 15 Page ID #:2142




   1   on any ground not addressed in this Protective Order. Similarly, no Party waives
   2   any right to object on any ground to use in evidence of any of the material covered
   3   by this Protective Order.
   4         12.3 Filing Protected Material. A Party that seeks to file under seal any
   5   Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
   6   orders of the assigned District Judge and Magistrate Judge. Protected Material may
   7   only be filed under seal pursuant to a court order authorizing the sealing of the
   8   specific Protected Material at issue. If a Party’s request to file Protected Material
   9   under seal is denied by the court, then the Receiving Party may file the information
  10   in the public record unless otherwise instructed by the court.
  11         13.    FINAL DISPOSITION
  12         After the final disposition of this Action, as defined in Section 4, within 60
  13   days of a written request by the Designating Party, each Receiving Party must return
  14   all Protected Material to the Producing Party or destroy such material. As used in
  15   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16   summaries, and any other format reproducing or capturing any of the Protected
  17   Material. Whether the Protected Material is returned or destroyed, the Receiving
  18   Party must submit a written certification to the Producing Party (and, if not the same
  19   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  20   (by category, where appropriate) all the Protected Material that was returned or
  21   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  22   abstracts, compilations, summaries or any other format reproducing or capturing any
  23   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  24   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  25   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  26   reports, attorney work product, and consultant and expert work product, even if such
  27   materials contain Protected Material. Any such archival copies that contain or
  28   ///
                                                  13
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 14 of 15 Page ID #:2143




   1   constitute Protected Material remain subject to this Protective Order as set forth in
   2   Section 4.
   3         14.    Any violation of this Order may be punished by any and all appropriate
   4   measures including, without limitation, contempt proceedings and/or monetary
   5   sanctions.
   6         IT IS SO ORDERED.
   7   DATED: December 8, 2020
   8

   9                                              __________/s/_______________
                                                  Honorable Jacqueline Chooljian
  10                                              United States Magistrate Judge
  11

  12

  13

  14

  15

  16
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
                                                 14
Case 2:20-cv-03797-FMO-JC Document 161 Filed 12/08/20 Page 15 of 15 Page ID #:2144




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of ____________
   5   _____________________________________________ [print or type full address],
   6   declare under penalty of perjury that I have read in its entirety and understand the
   7   Protective Order that was issued by the United States District Court for the Central
   8   District of California on December 8, 2020 in the case of Francis J. Racippi, Jr. v.
   9   Dmitry Borisovich Bosov, et al., Case No. 2:20-cv-03797-FMO-JC. I agree to
  10   comply with and to be bound by all the terms of this Protective Order and I
  11   understand and acknowledge that failure to so comply could expose me to sanctions
  12   and punishment in the nature of contempt. I solemnly promise that I will not
  13   disclose in any manner any information or item that is subject to this Protective
  14   Order to any person or entity except in strict compliance with the provisions of this
  15   Order.
  16         I further agree to submit to the jurisdiction of the United States District Court
  17   for the Central District of California for the purpose of enforcing the terms of this
  18   Protective Order, even if such enforcement proceedings occur after termination of
  19   this action. I hereby appoint __________________________ [print or type full
  20   name] of _______________________________________ [print or type full address
  21   and telephone number] as my California agent for service of process in connection
  22   with this action or any proceedings related to enforcement of this Protective Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                 15
